DETAILED ACTION

Status
This Office Action is in response to the communication filed on March 16, 2021.  Claims 1, 36, 37, 54, 55, 62, 63 have been amended.  Claims 2-5, 7-13, 16, 23-35, and 38 have been cancelled.  Therefore, claims 1, 6, 14, 15, 17-22, 36, 37, and 39-63 are pending and presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Summary of the Response to the Applicant’s Amendments:
Applicant’s amendments and arguments overcome the earlier rejection of claims 1, 6, 14, 15, 17-22, 36, 37, and 39-63 under 35 USC § 103; however, in light of previously cited prior art, claims 1, 6, 14, 15, 17-22, 36, 37, and 39-63 are rejected under a new 35 USC § 103 grounds of rejection.









Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 14, 15, 17-22, 36, 37, and 39-63 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (U.S. Patent Application Publication No. 2013/0096981) in view of Skeen (U.S. Patent Application Publication No. 2012/0323938) and Shidfar (U.S. Patent Application Publication No. 2014/0052485).

Regarding claim 1, Evans discloses a method performed by at least one hardware processor, the at least one hardware processor configured to communicate with a plurality of computing devices associated with respective plurality of consumer-users and with a plurality of computing devices associated with a respective plurality of event promoters, the method comprising acts of: 
(A) receiving event information from the computing devices associated with the plurality of event promoters, the event information relating to a plurality of events promoted by the event promoters (Evans: Figures 24, wherein the option for “record a promo video” indicates that the computing device GUI display is for a promoter, 25, 27; [0064]-[0069]; [0107]; [0145]-[0146]); 
(B) receiving event preference information from the computing devices associated with the plurality of consumer-users, the event preference information for each one of the plurality of consumer-users indicating a preference expressed by the one consumer-user for at least one of the plurality of events (Evans: Figures 9-11, 16; [0078]-[0082]; [0097]; [0101]; [0110]-[0111]); 
(C) using the event preference information, identifying a subset of the event information for each of the plurality of consumer-users, the subset of event information 
(D) generating information usable by the computing device associated with each one of the plurality of consumer-users to render a customized graphical user interface (GUI) for the one consumer-user, the information generated for the computing device associated with each one of the plurality of consumer-users comprising (1) data relating to the subset of event information identified in the act (C) for the one consumer-user […] (Evans: Figures 9-11, 16, 23; [0084]-[0086]; [0090]-[0093]; [0097]; [0110]-[0111]; [0146]) [however the Evans reference does not explicitly teach: “and (2) data relating to at least one promoter not previously represented in a customized GUI rendered for the one consumer-user”]; 
(E) causing transmission to each one of the computing devices associated with a consumer-user, of the information generated in the act (D) to enable rendering of the customized GUI for the one consumer-user (Evans: Figures 9-11, 16, 23, 28; [0084]-[0086]; [0090]-[0093]; [0097]; [0110]-[0111]; [0146]); 
(F) receiving, from a first computing device associated with the first consumer-user, an indication of one or more interactions between the first consumer-user and the data transmitted to the first computing device in the act (E) (Evans: Figures 9-11, 16, 17, 28; [0078]-[0082]; [0097]; [0110]; [0122]-[0123]); 
(G) based on the indication received in the act (F), generating information usable by the first computing device to render a modified GUI for the first consumer-user (Evans: Figure 9-11, 16, 17; [0084]-[0086]; [0097]; [0110]-[0111]); 

(I) […] generating information usable by a second computing device associated with a first event promoter to render a customized GUI for the first event promoter, the first event promoter promoting the first event and not the second event […] (Evans: Figures 24, 25, 28; [0078]-[0081]; [0107]; [0145]) [however the Evans reference does not explicitly teach: “based on the indication received in the act (F)”, “the information comprising data relating to at least one of: interactions between one or more of the plurality of consumer-users and one or more of the plurality of events; interactions between more than one of the plurality of consumer-users and the first event; and comparisons of interactions between a first subset of the plurality of customer-users and the first event and interactions between the first subset and one or more other events”]; and 
(J) causing transmission of the information generated in the act (I) to the second computing device to enable rendering of the customized GUI for the first event promoter (Evans: Figures 24, 25, 28; [0078]-[0081]; [0107]; [0145]);
(K) receiving, from the second computing device associated with the first event promoter, […] information indicating a system tracking preference specified by the first event promoter […] (Evans: Figure 26, depicting an event hub screen displayed to a computing device associated with an event promoter in which an event promoter can indicate a system preference to view system event tracking reports; [0056]; [0145]) [however the Evans reference does not explicitly teach: “consumer-user preference”, “for the first consumer-user”];
(L) using the […] information received in the act (K) […], to produce information usable by the second computing device to render a […] GUI for the first event promoter (Evans: Figure [however the Evans reference does not explicitly teach: “consumer-user preference”, “to filter the information generated in the act (I)”, “filtered, customized”];
(M) causing transmission of the information produced in the act (L) to the second computing device to enable rendering of a […] GUI for the first event promoter (Evans: Figure 26; [0145]-[0146]) [however the Evans reference does not explicitly teach: “filtered, customized”].
Regarding the aforementioned features not taught by Evans, Skeen as shown discloses the following: “and (2) data relating to at least one promoter not previously represented in a customized GUI rendered for the one consumer-user” (the examiner notes that this claim 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known data collection and event management technique of Skeen to improve the similar data collection and event management method of Evans in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  The Evans reference discloses a data collection and event management “base” method upon which the claimed invention data collection and event management can be seen as an “improvement” (improved data collection and event management through generating data relating to a promoter that was not previously represented in a consumer-user customized GUI).  The Skeen reference contains a “comparable” data collection and event management method that has been improved in the same way as the claimed invention (wherein Skeen also discloses generating data relating to a promoter that was not previously represented in a consumer-user customized GUI).  The claimed invention language is obvious because a method of enhancing data collection and event management methods through generating data relating to a promoter that was not previously represented in a consumer-user customized GUI has been made part of the ordinary capabilities of one skilled in the art based upon the Skeen teaching of such improvement in other situations (as noted in MPEP 2143(I)(C)).  While Evans teaches rendering of a customized GUI that includes event information discovery for the first consumer-user (Evans: Figure 9-11, 16, 17; [0090]; 
However, the combination of Evans and Skeen above does not explicitly teach the claim language:
“based on the indication received in the act (F)”, “the information comprising data relating to at least one of: interactions between one or more of the plurality of consumer-users and one or more of the plurality of events; interactions between more than one of the plurality of consumer-users and the first event; and comparisons of interactions between a first subset of the plurality of customer-users and the first event and interactions between the first subset and one or more other events”;
“consumer-user preference”, “for the first consumer-user”;
“consumer-user preference”, “to filter the information generated in the act (I)”, “filtered, customized”;
“filtered, customized”.
Regarding the aforementioned features not taught by Evans/Skeen, Shidfar as shown discloses the following: 
“based on the indication received in the act (F)”, “the information comprising data relating to at least one of: interactions between one or more of the plurality of consumer-users and one or more of the plurality of events; interactions between more than one of the plurality of consumer-users and the first event; and comparisons of interactions between a first subset of the plurality of customer-users and the first event and interactions between the first subset and one or more other events” (Shidfar: Figure 46; [0045], disclosing collection and reporting of event user interaction data; [0046], disclosing promoter GUI; [0051], disclosing presenting user interaction data on promoter GUI);
“consumer-user preference”, “for the first consumer-user” (Shidfar: Figure 25, depicting an event promoter computing device screen in which an event promoter can indicate/specify their preference for which consumer-users will be invited to the event and tracked for their consumer-user response to the event invitation; Figure 26, depicting an event promoter computing device screen in which an event promoter can open a filter-menu to input consumer user-preference information indicating system tracking preferences for consumer-users; Figure 27, depicting a filter menu event promoter computing device screen in which an event promoter can select consumer-user preference information indicating a system tracking preference, wherein filtering a list of users by whether they are “invited”, “in”, or “out” is indicating a system tracking preference; Figure 33, depicting an event promoter computing device screen in which an event promoter can toggle notifications which indicates a system tracking preference for consumer-user interactions; Figure 46, depicting a screen in which an event promoter can input consumer-user preference information, such as name/people filters, indicating a system tracking preference; [0046], “system and method for event promotion by businesses, event organizers, or the like ("event promoters`) using a web-based platform for enabling on-line planning among a pre-defined group of people, such as a group of friends, an affinity group, a fan club, a group of co-workers, a team, or the like, to plan and participate in an event being promoted”; [0051], “Analytic and ;
“consumer-user preference”, “to filter the information generated in the act (I)”, “filtered, customized” (Shidfar: Figure 3, depicting a filtered customized GUI that displays consumer-user preference information, such as which filtered/invited friends are in, to an event promoter; Figure 25; Figure 26; Figure 27, depicting a filter menu event promoter computing device screen in which an event promoter can select consumer-user preference information indicating a system tracking preference in order to produce a rendered, filtered, customized GUI for the event promoter, wherein 
“filtered, customized” (Shidfar: Figure 3; Figure 25; Figure 26; Figure 27; Figures 32-33; Figure 46; [0031]; [0048]; [0051]; [0056]; [0070]; [0074]).


Claims 36 and 37 contain language similar to claim 1 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 36 and 37 are also rejected under 35 U.S.C. 103 as being disclosed by Evans, Skeen, and Shidfar.

Regarding claim 6, the combination of Evans, Skeen, and Shidfar discloses the method of claim 1 wherein the act (E) comprises causing transmission of the information to enable rendering of a customized GUI by computing devices respectively associated with one or more additional consumer-users, wherein the one or more additional consumer-users have a relationship with the first consumer-user (Evans: Figures 14, 15, 18b; [0081]; [0087]-[0089]; [0099]; [0103]; [0110]; [0112]).



Regarding claim 15, the combination of Evans, Skeen, and Shidfar discloses the method of claim 1 further comprising: 
receiving first consumer-user preference information indicating that an additional consumer-user has a system tracking preference for the first consumer-user (Evans: Figures 9, 14, 15, 18b; [0080]-[0081]; [0088]; [0093]); 
filtering the first event information to create a second supplemental subset of first event information based on the received first consumer-user preference information (Evans: Figures 9, 14, 15, 18b; [0080]-[0081]; [0088]; [0093]);
 generating a second GUI including one or more data object representations relating to the second supplemental subset of the first event information, the second GUI configured for presentation to the additional consumer-user via a display of a computing device associated with the additional consumer-user (Evans: Figures 9, 14, 15, 18b; [0088]; [0093]); and 
causing transmission of the second GUI to the computing device associated with the second consumer-user, the computing device associated with the second consumer-user configured to present the transmitted second GUI to the first consumer-user (Evans: Figures 9, 14, 15, 18b; [0088]; [0093]).

Regarding claim 17, the combination of Evans, Skeen, and Shidfar discloses the method of claim 14 wherein the system tracking preference is expressed by at least one of following and 

Regarding claim 18, the combination of Evans, Skeen, and Shidfar discloses the method of claim 1, comprising receiving additional event preference information indicating that an additional event of the plurality of events has a preference for the first consumer-user (Evans: Figures 9-11, 16; [0100]-[0101]; [0110]) and displaying to the additional event one or more data object representations relating to the subset of the first event information (Evans: Figures 9-11, 16, 23; [0100]-[0101]; [0110]).

Regarding claim 19, the combination of Evans, Skeen, and Shidfar discloses the method of claim 1 wherein the preference is expressed via at least one of a following, listing, friending, attending, and liking of at least one of a data object representation and a derivative data object representation (Evans: Figures 9, 14, 15, 18b; [0080]-[0081]; [0088]; [0093]; [0110]).

Regarding claim 20, the combination of Evans, Skeen, and Shidfar discloses the method of claim 19 wherein the preference is a system tracking preference selected from at least one of a following, attending, and listing of at least one of a data object representation and a derivative data object representation (Evans: Figures 9, 14, 15, 18b; [0080]-[0081]; [0088]; [0093]; [0110]).

Regarding claim 21, the combination of Evans, Skeen, and Shidfar discloses the method of claim 19 wherein the expression of a system tracking preference for a data object representation by the first consumer-user generates a derivative data object based on the data 

Regarding claim 22, the combination of Evans, Skeen, and Shidfar discloses the method of claim 19 wherein the expression of a system tracking preference for a data object representation by a first event-promoter user generates a derivative data object based on the data object, wherein the derivative data object is associated in the system with the data object and the first event-promoter user (Evans: Figures 9, 14, 15, 18b; [0080]-[0081]; [0088]; [0093]; [0107]).

Regarding claim 38, the combination of Evans, Skeen, and Shidfar discloses the apparatus of claim 37, wherein the at least one computer processor is programmed to generate information usable by the first computing device to render a customized GUI for the first consumer-user comprising information about a first event not previously presented to the first consumer-user (Evans: Figure 9-11, 16, 17; [0090]; [0092]; [0097]; [0122]).  

Regarding claim 39, the combination of Evans, Skeen, and Shidfar discloses the apparatus of claim 37, wherein the at least one computer processor is programmed to cause transmission of the first information to computing devices associated with one or more other consumer-users who have a relationship with the first consumer-user (Evans: Figures 14, 15, 18b; [0081]; [0087]-[0089]; [0099]; [0103]; [0110]; [0112]).  

Regarding claim 40, the combination of Evans, Skeen, and Shidfar discloses the apparatus of claim 37, wherein the at least one computer processor is programmed to receive 

Regarding claim 41, the combination of Evans, Skeen, and Shidfar discloses the apparatus of claim 40, wherein the system tracking preference indicates at least one of following and listing at least one of a data object representation and a derivative data object representation (Evans: Figures 9, 14, 15, 18b; [0080]-[0081]; [0088]; [0093]; [0101]).  

Regarding claim 42, the combination of Evans, Skeen, and Shidfar discloses the apparatus of claim 37, wherein the at least one computer processor is programmed to: 
receive first consumer-user preference information indicating that an additional consumer- user has a system tracking preference for the first consumer-user (Evans: Figures 9, 14, 15, 18b; [0080]-[0081]; [0088]; [0093]); 
filter the first event information to create a second supplemental subset of first event information based on the received first consumer-user preference information (Evans: Figures 9, 14, 15, 18b; [0080]-[0081]; [0088]; [0093]); 
generate data usable to render a second GUI including one or more data object representations relating to the second supplemental subset of the first event information, the second GUI configured for presentation to the additional consumer-user via a display of a computing device associated with the additional consumer-user (Evans: Figures 9, 14, 15, 18b; [0088]; [0093]); and 
cause transmission of the data usable to render the second GUI to the computing device associated with the second consumer-user, the computing device associated with the second 

Regarding claim 43, the combination of Evans, Skeen, and Shidfar discloses the apparatus of claim 37, wherein the at least one computer processor is programmed to: 
receive additional event preference information indicating that an additional event of the plurality of events has a preference for the first consumer-user (Evans: Figures 9-11, 16; [0100]-[0101]; [0110]); and 
cause display, to the additional event, one or more data object representations relating to the subset of the first event information (Evans: Figures 9-11, 16, 23; [0100]-[0101]; [0110]).  

Regarding claim 44, the combination of Evans, Skeen, and Shidfar discloses the apparatus of claim 37, wherein the event preference information indicates a preference via at least one of a following, listing, friending, attending, and liking of at least one of a data object representation and derivative data object representation (Evans: Figures 9, 14, 15, 18b; [0080]-[0081]; [0088]; [0093]; [0110]).  

Regarding claim 45, the combination of Evans, Skeen, and Shidfar discloses the apparatus of claim 44, wherein the event preference information indicates a system tracking preference via at least one of a following, attending, and listing of at least one of a data object representation and a derivative data object representation (Evans: Figures 9, 14, 15, 18b; [0080]-[0081]; [0088]; [0093]; [0110]).  



Regarding claim 47, the combination of Evans, Skeen, and Shidfar discloses the apparatus of claim 44, wherein a system tracking preference for a data object representation by a particular event promoter generates a derivative data object based on the data object, and wherein the derivative data object is associated in the system with the data object and the particular event promoter (Evans: Figures 9, 14, 15, 18b; [0080]-[0081]; [0088]; [0093]; [0107]).

Regarding claim 48, the combination of Evans, Skeen, and Shidfar discloses the method of claim 1, wherein the act (G) comprises generating, based on the indication received in the act (F), second information usable by a computing device associated with a particular consumer-user following the first consumer-user to render a modified GUI for the particular consumer-user, and the act (H) comprises causing transmission of the second information to the computing device associated with the particular consumer-user (Evans: Figure 14; Figure 18b; [0088]-[0089], “application can display live music event information, e.g., by friend recommendation as a single one-time view or by reoccurrence as an outcome of following the friend and their live music event recommendations”; [0093]).

Regarding claim 49, the combination of Evans, Skeen, and Shidfar discloses the method of claim 48, wherein the act (G) comprises generating second information usable by the 

Regarding claim 50, the combination of Evans, Skeen, and Shidfar discloses the method of claim 48, wherein the act (F) comprises receiving an indication of one or more interactions of the first consumer-user with data relating to a performing artist or event (Evans: Figures 9-11; [0078]; [0080]; [0085]-[0086]; [0091]-[0092]; [0101]; [0110]-[0111]), and the act (G) comprises generating second information, usable by the computing device associated with the particular consumer-user to render a modified GUI, relating to the performing artist or event (Evans: Figure 9-11, 16; [0084]-[0086]; [0091]-[0092]; [0101]; [0110]).

Regarding claim 51, the combination of Evans, Skeen, and Shidfar discloses the method of claim 48, wherein the act (F) comprises receiving an indication of one or more interactions of the first consumer-user and data relating to a particular performing artist or particular event (Evans: Figures 9-11; [0078]; [0080]; [0085]-[0086]; [0091]-[0092]; [0101]; [0110]-[0111]), and the act (G) comprises generating second information, usable by the computing device associated with the particular consumer-user to render a modified GUI, relating to a performing artist other than the particular performing artist or an event other than the particular event (Evans: Figure 16, depicting a modified GUI with information for a supporting performing artist, “Cotton Jones”, other than the particular performing artist, “Dr. Dog”; [0122], wherein the displayed “Cotton Jones” supporting artist is a performing artist other than the particular “Dr. Dog” performing artist which the first consumer-user indicated through interaction to reach the “Dr. Dog” particular artist page).

Regarding claim 52, the combination of Evans, Skeen, and Shidfar discloses the method of claim 48.  Furthermore, Evans teaches the following: wherein: 
the act (F) comprises receiving an indication of one or more interactions between the first consumer-user and data relating to a performing artist (Evans: Figures 9-11; [0078]; [0080]; [0085]-[0086]; [0091]-[0092]; [0101]; [0110]-[0111]); 
the act (I) comprises generating […] information usable by a […] computing device associated with the performing artist to render a customized GUI […] (Evans: Figure 25, “Reports: View Reports & Stats”; [0107], “Event Synch, can add additional functionality for venues, artists, and promoters to add, maintain, and update their upcoming live music event information”; [0145], “application may also include various marketing tools that may be provided, e.g., free of charge, to venues and artists to market their events and deals via the local event hub (application)”) [however the Evans reference does not explicitly teach: “third”, “third”, “the third information comprising information relating to the first consumer-user”]; and 
the act (J) comprises causing transmission of […] information to the […] computing device associated with the performing artist (Evans: Figure 25, “Reports: View Reports & Stats”; [0107], “Event Synch, can add additional functionality for venues, artists, and promoters to add, maintain, and update their upcoming live music event information”; [0145], “application may also include various marketing tools that may be provided, e.g., free of charge, to venues and artists to market their events and deals via the local event hub (application)”) [however the Evans reference does not explicitly teach: “third”, “third’].
Regarding the aforementioned features not taught by Evans, Skeen as shown discloses the following:
“third”, “third”, “the third information comprising information relating to the first consumer-user” (Skeen: Figure 26; Figure 27; [0089]-[0090], “Artists may easily edit their own information, and access statistics and analytics associated with their account from a central dashboard”, “Artists may view the statistics and activities of their Stations, Tracks, Albums, email subscribers, and Radio Play”; [0095], “store or cache usage statistics and listenership data”; [0097], “Store information and usage statistics for several classes of User, including Visitors, Users, Artists, Venues, and Administrators”; [0603]; [0609]-[0612]; [0615]-[0630]; [0635]; [0637]; wherein Skeen discloses generating third information usable by a third computing device associated with a performing artist to render a customized GUI, the third information comprising information relating to the first consumer-user);
“third”, “third’ (Skeen: Figure 26; Figure 27; [0089]-[0090]; [0095]; [0097]; [0603]; [0609]-[0612]; [0615]-[0630]; [0635]; [0637]; wherein Skeen discloses transmission of the third information to the third computing device associated with the performing artist).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known interaction data collection and analysis technique of Skeen to improve the similar interaction data collection and analysis method of Evans and Shidfar in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  Evans, Shidfar, and Skeen all disclose methods for the collection and analysis of interaction data and event information management (Evans: Figure 24, 25; [0107]; [0123]; [0141]; [0145]; Shidfar: Figure 46; [0045]-[0046]; [0051]; Skeen: [0120]; [0193]; [0208]; [0414]; [0521]; [0568]; [0750]; [0790]; [0800]; [0802]).  The Evans and Shidfar references disclose interaction data collection 

Regarding claim 53, the combination of Evans, Skeen, and Shidfar discloses the method of claim 1, wherein the act (H) comprises causing transmission of the information generated in the act (G) to the first computing device without any prompting by the first consumer-user 

Regarding claim 54, the combination of Evans, Skeen, and Shidfar discloses the method of claim 1.  Furthermore, Evans teaches the following: wherein the act (D) comprises generating the information usable by the computing device associated with each one of the plurality of consumer-users so as to cause […] a customized GUI for the one consumer-user to be displayed […] (Evans: Figures 9-11, 16, 23; [0084]-[0086]; [0090]-[0093]; [0097]; [0110]-[0111]; [0146]) [however the Evans reference does not explicitly teach: “data relating to the at least one promoter not previously represented in”, “more prominently than any other information”].
Regarding the aforementioned features not taught by Evans, Skeen as shown discloses the following: “data relating to the at least one promoter not previously represented in” (Skeen: [0208]; [0412]-[0413]; [0749]-[0750]; [0758]; [0802]), “more prominently than any other information” (Skeen: [0120], “where DeliRadio users may "star" particular venues, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known data collection and event management technique of Skeen to improve the similar data collection and event management method of Evans in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  Evans, Shidfar, and Skeen all disclose methods for the collection and analysis of interaction data and event information management (Evans: Figure 24, 25; [0107]; [0123]; [0141]; [0145]; Shidfar: Figure 46; [0045]-[0046]; [0051]; Skeen: [0120]; [0193]; [0208]; [0414]; [0521]; [0568]; [0750]; [0790]; [0800]; [0802]).  The Evans reference discloses a data collection and event management “base” method upon which the claimed invention data collection and event management can be seen 

Regarding claim 55, the combination of Evans, Shidfar, and Skeen discloses the method of claim 54 as explained above [however the Evans reference does not explicitly teach: wherein the data relating to the at least one promoter not previously represented concerns one or more of a performing artist, event, and venue].
Regarding the aforementioned features not taught by Evans, Skeen as shown discloses the following: “wherein the data relating to the at least one promoter not previously represented concerns one or more of a performing artist, event, and venue” (Skeen: [0208]; [0412]-[0413]; [0749]-[0750]; [0758]; [0802]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known data collection and event management technique of Skeen to improve the similar data collection and event management method of Evans in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  Evans, Shidfar, and Skeen all disclose methods for the collection and analysis of interaction data and event information management (Evans: Figure 24, 25; [0107]; [0123]; [0141]; [0145]; Shidfar: Figure 46; [0045]-[0046]; [0051]; Skeen: [0120]; [0193]; [0208]; [0414]; [0521]; [0568]; [0750]; [0790]; [0800]; [0802]).  The Evans reference discloses a data collection and event management “base” method upon which the claimed invention data collection and event management can be seen as an “improvement” (improved data collection and event management through generating data relating to a promoter that was not previously represented in a consumer-user customized GUI).  The Skeen reference contains a “comparable” data collection and event management method that has been improved in the same way as the claimed invention (wherein Skeen also discloses generating data relating to a promoter that was not previously represented in a 

Regarding claim 56, the combination of Evans, Skeen, and Shidfar discloses the apparatus of claim 37, wherein the at least one computer processor is programmed to generate, based on the received indication, second information usable by a computing device associated with a particular consumer-user following the first consumer-user to render a modified GUI for the particular consumer-user, and to cause transmission of the second information to the computing device associated with the particular consumer-user (Evans: Figure 14; Figure 18b; [0088]-[0089], “application can display live music event information, e.g., by friend recommendation as a single one-time view or by reoccurrence as an outcome of following the friend and their live music event recommendations”; [0093]).


	
Regarding claim 58, the combination of Evans, Skeen, and Shidfar discloses the apparatus of claim 56, wherein the at least one computer processor is programmed to receive an indication of one or more interactions of the first consumer-user with data relating to a performing artist or event (Evans: Figures 9-11; [0078]; [0080]; [0085]-[0086]; [0091]-[0092]; [0101]; [0110]-[0111]), and to generate second information, usable by the computing device associated with the particular consumer-user to render a modified GUI, relating to the performing artist or event (Evans: Figure 9-11, 16; [0084]-[0086]; [0091]-[0092]; [0101]; [0110]).

Regarding claim 59, the combination of Evans, Skeen, and Shidfar discloses the apparatus of claim 56, wherein the at least one computer processor is programmed to receive an indication of one or more interactions of the first consumer-user and data relating to a particular performing artist or particular event (Evans: Figures 9-11; [0078]; [0080]; [0085]-[0086]; [0091]-[0092]; [0101]; [0110]-[0111]), and to generate second information, usable by the computing device associated with the particular consumer-user to render a modified GUI, relating to a performing artist other than the particular performing artist or an event other than the particular event (Evans: Figure 16, depicting a modified GUI with information for a supporting performing artist, “Cotton Jones”, other than the particular performing artist, “Dr. Dog”; [0122], wherein the displayed “Cotton Jones” supporting artist is a performing artist other 

Regarding claim 60, the combination of Evans, Skeen, and Shidfar discloses the apparatus of claim 56.  Furthermore, Evans teaches the following: wherein the at least one computer processor is programmed to: 
receive an indication of one or more interactions between the first consumer-user and data relating to a performing artist (Evans: Figures 9-11; [0078]; [0080]; [0085]-[0086]; [0091]-[0092]; [0101]; [0110]-[0111]); generate information usable by a computing device associated with the performing artist to render a customized GUI (Evans: Figure 25, “Reports: View Reports & Stats”; [0107], “Event Synch, can add additional functionality for venues, artists, and promoters to add, maintain, and update their upcoming live music event information”; [0145], “application may also include various marketing tools that may be provided, e.g., free of charge, to venues and artists to market their events and deals via the local event hub (application)”); and cause transmission of information to the computing device associated with the performing artist (Evans: Figure 25, “Reports: View Reports & Stats”; [0107], “Event Synch, can add additional functionality for venues, artists, and promoters to add, maintain, and update their upcoming live music event information”; [0145], “application may also include various marketing tools that may be provided, e.g., free of charge, to venues and artists to market their events and deals via the local event hub (application)”);
[…] [however the Evans reference does not explicitly teach: “generate third information usable by a third computing device associated with the performing artist to render a customized GUI, the third information comprising information relating to the first consumer-user”]; 
[…] [however the Evans reference does not explicitly teach: “and cause transmission of the third information to the third computing device associated with the performing artist”].
Regarding the aforementioned features not taught by Evans, Skeen as shown discloses the following:
“generate third information usable by a third computing device associated with the performing artist to render a customized GUI, the third information comprising information relating to the first consumer-user” (Skeen: Figure 26; Figure 27; [0089]-[0090], “Artists may easily edit their own information, and access statistics and analytics associated with their account from a central dashboard”, “Artists may view the statistics and activities of their Stations, Tracks, Albums, email subscribers, and Radio Play”; [0095], “store or cache usage statistics and listenership data”; [0097], “Store information and usage statistics for several classes of User, including Visitors, Users, Artists, Venues, and Administrators”; [0603]; [0609]-[0612]; [0615]-[0630]; [0635]; [0637]; wherein Skeen discloses generating third information usable by a third computing device associated with a performing artist to render a customized GUI, the third information comprising information relating to the first consumer-user);
“and cause transmission of the third information to the third computing device associated with the performing artist’ (Skeen: Figure 26; Figure 27; [0089]-[0090]; [0095]; [0097]; [0603]; [0609]-[0612]; [0615]-[0630]; [0635]; [0637]; wherein Skeen discloses transmission of the third information to the third computing device associated with the performing artist).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known interaction data collection and analysis technique of Skeen to improve the similar interaction data collection and analysis method of Evans and Shidfar in the 

Regarding claim 61, the combination of Evans, Skeen, and Shidfar discloses the apparatus of claim 37, wherein the at least one computer processor is programmed to cause transmission of the information usable by the computing device associated with each one of the plurality of consumer-users to render a customized graphical user interface (GUI) for the one consumer-user without any prompting by the first consumer-user (Evans: Figure 9-11, 16, 17, 23, 28; [0084]-[0086], “displaying exemplary live music event information, e.g., based on fan/user desire, relevancy, and request”, “display live music event information based on fan user social profile inference or recommendation (e.g., artist and music likes, purchased music, friends, inferences, etc.)”; [0090]-[0093], “application can execute a live music event info display request for data and request device type (e.g., web application, mobile device, mobile tablet, social media site, etc.). Next, the application proceeds to block 760, where the requested data is retrieved from the comprehensive live music event relational data store. After block 760, in block 765, the application displays the optimized live music event data per fan/user desire, relevancy, and request, for the requesting device type”; [0097]; [0110]-[0111]; [0146]; disclosing that following the determination of consumer-user/fan preference the artist/music/concert/event information is continuously transmitted from the server to the following consumer-user/fan without further prompting by the consumer-user/fan).

Regarding claim 62, the combination of Evans, Skeen, and Shidfar discloses the apparatus of claim 37.  Furthermore, Evans teaches the following: wherein the at least one computer processor is programmed to generate the information usable by the computing […] a customized GUI for the one consumer-user to be displayed […] (Evans: Figures 9-11, 16, 23; [0084]-[0086]; [0090]-[0093]; [0097]; [0110]-[0111]; [0146]) [however the Evans reference does not explicitly teach: “the data relating to the at least one promoter not previously represented in”, “more prominently than any other information”].
Regarding the aforementioned features not taught by Evans, Skeen as shown discloses the following: “the data relating to the at least one promoter not previously represented in” (Skeen: [0208]; [0412]-[0413]; [0749]-[0750]; [0758]; [0802]), “more prominently than any other information” (Skeen: [0120], “where DeliRadio users may "star" particular venues, DeliRadio users could receive an update when an event is scheduled at one of their starred venues”; [0208], “System may include functionality for automatically monitoring newly uploaded content, and cross checking the identified content with other resources in order to automatically link selected portions of the newly uploaded content with selected DeliRadio Stations”; [0412], “Relevant Artist/Event Highlights GUI comprising user-targeted promotional content”; [0414], “Artists GUI, comprising artist -related content which, for example, may be automatically and dynamically generated based on user-based criteria and/or other criteria (e.g., new artists”; [0568], “cause GUI portion to dynamically display additional and/or updated information relating to the selected artists such as, for example, upcoming shows, tour dates, venue information, ticket availability, etc.”; [0750], “elect to receive updates relating to the selected show”; [0790], “the user may see a red badge on the DeliRadio System app icon, showing the number of new, "unread" items the user has”; [0800]; [0802]; wherein Skeen discloses displaying new and not previously represented data more prominently than any other information).


Regarding claim 63, the combination of Evans, Shidfar, and Skeen discloses the apparatus of claim 62 as explained above [however the Evans reference does not explicitly teach: wherein the data relating to the at least one promoter not previously represented concerns one or more of a performing artist, event, and venue].
Regarding the aforementioned features not taught by Evans, Skeen as shown discloses the following: “wherein the data relating to the at least one promoter not previously represented concerns one or more of a performing artist, event, and venue” (Skeen: [0208]; [0412]-[0413]; [0749]-[0750]; [0758]; [0802]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known data collection and event management technique of Skeen to improve the similar data collection and event management method of Evans in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  Evans, Shidfar, and .

Response to Arguments
Applicant's arguments and amendments, see Applicant Arguments/Remarks Made in an Amendment, March 16, 2021, with respect to the rejections of claims under 35 USC § 103 have been fully considered.  The claim amendments moving the previous claim 3 limitations into the independent claims overcomes the previous 35 USC § 103 rejection, resulting in a new 35 USC § 103 rejection for the claims which utilizes the prior art that was previously cited to teach claim 3 and related limitations.  The applicant’s arguments are not persuasive.

The applicant argues that the previously cited references do not disclose or suggest an interface for an event promoter which displays information regarding events that the promoter does not promote.  Specifically, applicant argues that Evans reference does not disclose an interface which displays all of a user’s activities in relation to a particular event to his/her followers, a promoter following individual fans, or that the information which is displayed to a promoter/follower includes information about an event which he/she does not promote.
The examiner notes that the Evans reference discloses using information to produce information usable by the second computing device to render a GUI for the first event promoter (Evans: Figure 26, wherein the selection of the event hub reports option leads to a rendered reports interface with produced information), the produced information comprising information about activities of the first consumer-user in relation to the second event (Evans: Figure 14, depicting a rendered GUI in which a promoter/follower can view a rendering of all event preferences of a consumer, including second events not being promoted by the first event promoter; Figure 18b, depicting a GUI displaying information received from a followed consumer-user in respect to their event preferences; [0088], “application can display live music event information … by reoccurrence as an outcome of following the friend and their live music 

The applicant argues that the cited references do not disclose or suggest generating information to render a customized GUI for a consumer-user comprising data relating to at least one promoter not previously represented in a customized GUI rendered for the consumer-user.
The examiner notes that the Skeen reference as shown discloses the following: generating information for a consumer-user comprising data relating to at least one promoter not previously represented in a customized GUI rendered for the one consumer-user (the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known data collection and event management technique of Skeen to improve the similar data collection and event management method of Evans in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  The Evans reference discloses a data collection and event management “base” method upon which the claimed invention data collection and event management can be seen as an “improvement” (improved data collection and event management through generating data relating to a promoter that was not previously represented in a consumer-user customized GUI).  The Skeen reference contains a “comparable” data collection and event management method that has been improved in the same way as the claimed invention (wherein Skeen also discloses generating data relating to a promoter that was not previously represented in a consumer-user customized GUI).  The claimed invention language is obvious because a method of enhancing data collection and event management methods through generating data relating to a promoter that was not previously represented in a consumer-user customized GUI has been made part of the ordinary capabilities of one skilled in the art based upon the Skeen teaching of such improvement in other situations (as noted in MPEP 2143(I)(C)).  While Evans teaches rendering of a customized GUI that includes event information discovery for the first consumer-user (Evans: Figure 9-11, 16, 17; [0090]; 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J. J. W./
Examiner, Art Unit 3622
March 26, 2021

/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682